Citation Nr: 0922126	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-37 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 and August 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina which 
denied the Veteran's claim.  During the course of the appeal, 
the Veteran moved to Kentucky; original jurisdiction now 
resides in the Louisville, Kentucky RO.

Procedural history

In March 1998, the Veteran filed a claim of entitlement to 
service connection for PTSD.  His claim was denied by the RO 
in a June 1999 rating decision.  The Veteran did not appeal 
that decision.

In September 2003, the Veteran filed to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  His claim was not reopened in RO rating decisions 
dated March 2004 and August 2004 because the evidence 
submitted by the Veteran was cumulative or redundant of the 
evidence previously of record and did not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  The Veteran disagreed with that 
decision in October 2004 and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in December 2006.

The Veteran was scheduled to appear for hearing before a 
Veterans Law Judge (VLJ) in April 2009.  He failed to report 
for the hearing.  The Veteran has provided no explanation for 
his failure to report, and he has not since requested that 
the hearing be rescheduled.  His hearing request, therefore, 
is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d); 
20.704(d) (2008).


FINDINGS OF FACT

1.  In an unappealed June 1999 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence associated with the claims folder subsequent 
to RO's June 1999 rating decision includes a diagnosis of 
PTSD and a stressor statement which had not been submitted at 
the time of the last prior final denial.  The additionally-
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the June 1999 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for PTSD. 
 

The RO has considered the claim on the merits upon 
readjudication.  Notwithstanding the RO's actions, it is 
incumbent on the Board to adjudicate the new and material 
issue before considering the claim on its merits.  The 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in letters from the RO dated October 21, 2003, 
December 21, 2004 and January 5, 2009.  The December 2004 and 
January 2009 letters specifically advised him of the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
military service" to substantiate his service connection 
claim.  

The October 2003 and January 2009 VCAA letters also informed 
the Veteran that his previous claim of entitlement to service 
connection for PTSD was denied and that this decision was 
final. The letter notified the Veteran that evidence 
sufficient to reopen the veteran's previously denied claims 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  The Board 
further notes that the Veteran was provided with specific 
notice as to why his claim was denied in the January 2009 
VCAA letter:  "Your claim was previously denied because 
there was no diagnosis of PTSD.  Therefore, the evidence you 
submit must relate to this fact."  As such, the Veteran was 
advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim. See Kent, 
supra.  In any event, since the claim is being reopened, 
there can be no error based on any inadequate Kent notice.  

Crucially, the RO informed the Veteran in October 2003, 
December 2004 and January 2009 letters that VA is responsible 
for obtaining relevant records from any Federal agency, 
including "records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The December 
2004 letter specifically indicated that records from the VA 
Medical Center (VAMC) in Asheville had been received.  With 
respect to private treatment records, the letters informed 
the Veteran that the VA would make reasonable efforts to 
obtain private or non-Federal medical records to include 
"records from State or local government, private doctors and 
hospitals, or current or former employers."  Included with 
the letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  The 
letters also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The Veteran was also specifically notified in the January 
2009 letter to describe or submit any additional evidence 
which he thought would support his claim in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the aforementioned January 2009 letter as well as 
additional letters from the RO dated March 20, 2006 and April 
7, 2006 which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006, April 2006 
and January 2009 letters instructed the Veteran that two 
factors were relevant in determining effective dates of 
increased rating claims:  when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2004, 
March 2006, April 2006 and January 2009 letters, the Veteran 
was allowed the opportunity to present evidence and argument 
in response.  The Veteran's claim was readjudicated in the 
January 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran's hearing 
request has been withdrawn.

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in September 2003, his claim 
will be adjudicated by applying the revised section 3.156, 
which is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Submission of new and material evidence

In the June 1999 rating decision, the RO in essence denied 
the Veteran's claim because he had been neither diagnosed 
with PTSD nor had he provided a verifiable in-service 
stressor.  See 38 C.F.R. § 3.304(f). 

The June 1999 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  As explained above, the 
veteran's claim for service connection for PTSD may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), i.e. evidence of a current diagnosis of PTSD and 
an in-service stressor.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has been received.  

Since the June 1999 denial of service connection for PTSD, 
the Veteran submitted treatment records from the VAMC in 
Asheville, North Carolina which provide a diagnosis of PTSD.  

With respect to an in-service stressor, the newly-submitted 
evidence includes a statement from fellow serviceperson 
G.A.R. that the Veteran had reported to him that he [the 
Veteran] had run over some Vietnamese while returning to base 
with food.  See the September 2003 statement from G.A.R.  The 
Veteran has also submitted G.A.R.'s DD Form 214 and personnel 
records to show that he was indeed in the same unit as the 
Veteran.  See G.A.R.'s personnel records and DD Form 214 
submitted March 2008.  

For the purposes of reopening the claim, the Board finds that 
the Veteran's stressor statement is presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, new and material evidence has been submitted, 
and the Veteran's claim of entitlement to service connection 
for PTSD is reopened.

Additional comments

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.  
This will be discussed in the remand section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

As detailed above, the Veteran's claim for entitlement to 
service connection for a PTSD has been reopened.  However, 
final resolution of this issue must wait pending additional 
evidentiary development.

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile. 
See 38 C.F.R. § 3.159(c)(2) (2008); see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

In the instant case, the RO requested the Veteran's service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC) in October 2003.  The NPRC responded as 
follows: "Mailed all available SMRs located at Code 13.  All 
other SMRs sent to VARO 301 J.F. Kennedy Fed Bldg.  Boston, 
MA. 02203.  On 04/03/1998 under file #28 005 523."  It does 
not appear that further action was taken to locate these 
records.  See, e.g., the October 24, 2008 Formal Finding on 
the Partial Unavailability of Service Treatment Records.  
Under these circumstances, an additional search for the 
Veteran's service medical records should be conducted.  See 
Hayre, supra.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the NPRC and/or any 
other appropriate repository of records 
and request copies of the Veteran's 
service medical records.  Please note the 
NPRC's November 2003 response: "Mailed 
all available SMRs located at Code 13.  
All other SMRs sent to VARO 301 J.F. 
Kennedy Fed Bldg.  Boston, MA. 02203.  On 
04/03/1998 under file #28 005 523."  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


